     Case 2:20-cv-02230-PSG-SK Document 24 Filed 03/25/21 Page 1 of 2 Page ID #:663




 1 TRACY L. WILKISON
   Acting United States Attorney
 2 DAVID M. HARRIS
                                                                 JS-6
 3 Assistant United States Attorney
   Chief, Civil Division
 4 CEDINA M. KIM
 5 Assistant United States Attorney
   Senior Trial Attorney, Civil Division
 6 MARLA K. LETELLIER, CSBN 234969
 7 Special Assistant United States Attorney
         Social Security Administration
 8       160 Spear Street, Suite 800
 9       San Francisco, CA 94105
         Telephone: (415) 977-8928
10       Facsimile: (415) 744-0134
11       Email: Marla.Letellier@ssa.gov
   Attorneys for Defendant
12
13                         UNITED STATES DISTRICT COURT

14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 JAMIE LYNN HANDGIS,                     No. 2:20-cv-02230-PSG-SK
17
           Plaintiff,                      JUDGMENT OF REMAND
18
19                v.
20 ANDREW SAUL, Commissioner of
21 Social Security,
22               Defendant.
23
24
25
26
27
28
     Case 2:20-cv-02230-PSG-SK Document 24 Filed 03/25/21 Page 2 of 2 Page ID #:664




 1
             The Court having approved the parties’ Stipulation to Voluntary Remand
 2
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3
      (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
 4
      IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
 5
      captioned action is remanded to the Commissioner of Social Security for further
 6
      proceedings consistent with the terms of the Stipulation to Remand.
 7
 8
      DATED:      March 25, 2021
 9
                                            HON. STEVE KIM
10                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
